.   .




                 E   A    ORNEY GENERAL
                         OF TEXAS




    Honorable Ben F. Thorpe
    County Attorney
    Scurry County
    Snyder,Texas
    Dear Sir:             Opinion No. O-3340
                          Re: May a County Judge legally re-
                               ceive a petition for the name
                               of a school trustee to be placed
                               on the ballot for an election to
                               be held April 5, when the petl-
                               tion Is filled March 2&h, under
                               Article 2746-a?
            We have received by telegram your request dated
    March 26, 1941, for an opinion from thla department which
    request has been considered. We quote from your telegram:
            "ADVISE BY WESTERN UNION IF COUNTY JUDGE CAN
        LEGAILY RECEIVE PETITION FOR NAME OF SCHOOL TRUSTEE
        TO BE PLACED ON BALLOT FOR ELECTION APRIL 5TE PETI-
        TION FILED MARCH 26~1 UNDER ARTICLE 2746A PETITION
        OTHERWISE LEGAL."
            Article 2746-a, Revised Civil Statutes, reads as
    follows:
            Any person desiring to have hls name placed
        on said official ballot, as a candidate for the
        office of trustee of a common school district as
        herein provided shall, at least ten days before
        said election, file a written request with the
        county judge of the county in which said district
        is located, requesting that his name be placed on
        the official ballot, and no candidate shall have
        his name prlnted on said ballot unless he has
        complied with the provisions of this Act; provided
        that five or more resident qualified voters in the
        district may request that certain names be printed.
        The county judge, upon receipt of such written re-
        quest, and at least five days before the election,
        shall have the ballots printed as provided In this
        Act, placing on the ballot the name of each candl-
        date who has complied with the terms of this Act,
                                                             I   .




Honorable Ben F. Thorpe, page 2         O-3340


    and deliver a aufflclent number of prlnted bal-
    lots and amount of supplies necessary for such
    election to the presiding officer of the elec-
    tion at least one day before said election is
    to be held, said election supplies, ballots, box-
    es,and tally sheets to be delivered by the county
    judge by mail or In any other manner by him deem-
    ed best, to the prealdlng officer of aald election
    In sealed envelope which shall not be opened by
    the election officer until the day of the election."
        Forty-one, Texas Jurisprudence, page 344, the fol-
lowing rule with reference to the computation of time Is
given :
        "In the computation of time, technlcal con-
    struction of particular phrases are disregarded
    and the effect Is glven to the intention of the
    parties as ascertained from the context or sub-
    ject matter.  Statutes regulating the general sub-
    ject of notice are construed, as regards the com-
    putation of time, most liberally In favor of the
    party who is to be affected by the notice."
        On page 3.45the following rule is announced:
        "In computing time before or after a specified
    date, day, act or event, the general rule is that
    either the day on which the period began or the
    day on which It expired must be included and the
    other excluded, It being Improper to Include or ex-
    clude both . . . . Much depends upon the facts of
    the particular case, for courts ~111 always adopt
    that construction which wT.11uphold and enforce
    rather than destroy, bona flde transactions and
    titles."
        This rule Is supported in the cases cited in Words
and Phrases, vol. 4, pp. 677, 678.
        We can see nothing in the statutory provisions of
Article 2746-a, supra, that would lndlcate that the general
rules given above are not applicable to the question sub-
mitted by you.
        In construing the general rule and applying the
same to your proposition we believe that the proper way to
calculate the time Is to include the date of flllng, to-wit,
&rch 26th, and to exclude the day of electlon which 1s
April 5th. In this manner we believe that the petition has
Honorable Ben F. Thorpe, page   3       Q-3340

been filed within the ten-day period provlded for in the
statute, and that the County Judge may properly receive
and file said petition and proceed to have the name of the
candidate printed upon the official ballot.
        We have not had an opportunity to examine the petl-
tion inquired about In your telegram.  This opinionis
written upon the asaumptlon, given In your telegram, that
the petltlon Is In the form required by law.
       We trust that we have fully answered your Inquiry.
                                Yours very truly
                            ATTORNEY GENERAL OF TEXAS


                                By s/Harold McCracken
                                     Harold McCracken
                                            Aaalstant

EM:ej:wc

APPROVED MARCH 27, 1941
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinlon Committee By a/BWB Chairman